576 F.2d 106
NATURAL GAS PIPELINE COMPANY OF AMERICA, Plaintiff-Appellant,v.Albert William ZIMMER, Trustee of the Estate of William H.Brown, Deceased, Defendant and Third-PartyPlaintiff-Appellee,v.GULF OIL CORPORATION, Third-Party Defendant-Appellant.
No. 78-1124
Summary Calendar.*United States Court of Appeals,
Fifth Circuit.July 5, 1978.

Howard F. Saunders III, William H. Brian Jr., Amarillo, Tex., for plaintiff-appellant.
Ochsner, & Baughman, Harold W. Ochsner, Tabor Scott, Amarillo, Tex., for defendant and third-party plaintiff-appellee.
Before RONEY, GEE and FAY, Circuit Judges.
PER CURIAM:


1
This case raises a question concerning the expiration date of an oil and gas lease.  We affirm the decision of the district court that the lease in question terminated at the end of a fixed term of 50 years, on January 16, 1976, for the reasons set forth in the Memorandum Opinion of Judge Halbert O. Woodward.  447 F.Supp. 66 (N.D.Tex.1977).


2
AFFIRMED.



*
 Rule 18, 5 Cir.; see Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York et al., 5 Cir., 1970, 431 F.2d 409, Part I